DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 3/23/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Albers et al., U.S. Patent No. 9,711,492 in view of Shin et al., US 9,397,050, and Yean et al., US 6,946,325.
Regarding claim 1, Albers claims a method of forming a molded module, comprising:
mounting a plurality of components on a carrier substrate (column 8, lines 41- 44), wherein the components each have terminals that are in contact with the carrier substrate (column 8, lines 50-53);
encapsulating the plurality of components with a mold layer (column 8, lines 45- 47); and
removing the carrier substrate from the mold layer, wherein the terminals are exposed and are substantially coplanar with a first surface of the mold layer (column 8, lines 49-53).
Albers fails to claim a temporary adhesive formed over the carrier substrate.
Shin (figure 3e) claims a temporary adhesive 142 (column 7, lines 36-38) formed over the carrier substrate 140.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the temporary adhesive of Shin in the invention of Albers because it is a known and used alternative equivalent method. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950). A temporary adhesive would make the removing step easier to accomplish.
Shin fail to teach forming one or more through mold vias in the mold layer; and subsequent to forming the one or more through mold vias in the mold layer, removing the temporary adhesive and the carrier substrate from the mold layer.
Yean (figures 1B & 3) teaches forming one or more through mold vias 160 in the mold layer 130; and subsequent to forming the one or more through mold vias 160 in the mold layer 130, removing the temporary adhesive and the carrier substrate 104 from the mold layer 130.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process steps of Yean in place of the steps in the invention of Shin because Yean teaches a known alternative process of arriving at the same structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 2, though Albers fails to claim singulating the mold layer to form a plurality of molded modules, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a singulation step in the invention of Albers because instead of making the module one at a time it is more efficient to singulate them from wafers. Making a batch process into a continuous process is obvious (MPEP 2144.04 VE).
As to claim 3, Albers (claim 2) claims mounting at least one of the molded modules to a die, wherein the die includes a redistribution layer.
In re claim 4, Shin (figure 5a & column 9, 6-11) claims forming one or more via openings 166 in the mold layer 144; and disposing a conductive material 166 in the one or more via openings 166 to form through mold vias 166.
Concerning claim 5, though Shin, which claims using etching (column 9, lines 6-7), fails to claim the via openings are formed with a laser drilling process, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a laser drilling process in the invention of Shin because a laser drilling process is a known alternative, equivalent method of forming vias. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Claims 9-10, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Albers et al., U.S. Patent No. 9,711,492, in view of Hiner et al, US 8,026,587.
In re claim 9, Albers claims a molded module, comprising:
a mold layer having a first surface and a second surface that is opposite to the first surface (column 10, lines 19); and
a plurality of components encapsulated within the mold layer (column 10, lines 17-19), wherein each of the components include terminals that are substantially coplanar with the first surface of the mold layer (column 10, lines 20-24).
Albers fails to teach one or more through mold vias, wherein each of the through mold vias has tapered sidewalls that taper inwardly from the second surface of the mold layer to the first surface of the mold layer.
Hiner (figure 1C) teaches one or more through mold vias 22A & 22B, wherein each of the through mold vias 22A & 22B has tapered sidewalls that taper inwardly from the second surface of the mold layer 12C to the first surface of the mold layer 12C.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the through mold vias of Hiner in the invention of Albers because Hiner teaches it allows for stacking of the modules.
Concerning claim 10, Shin (figure 5a) claims one or more through mold vias 166, wherein the through mold vias include a first surface that is substantially coplanar with the first surface of the mold layer 144 and a second surface that is substantially coplanar with the second surface of the mold layer 144.
In claim 14, though Shin fails to claim a plurality of through mold vias are arranged around one or more components to form a faraday cage, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a faraday cage in the invention of Albers because a faraday cage is conventionally known and used in the art to protect the devices from electromagnetic radiation. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 15, Albers claims the components include active and/or passive components (column 10, lines 18-19).
With respect to claim 16, though Albers fails to claim one or more stacked components that are electrically coupled to a pad with a wire bond, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Albers because it is a conventionally known and used alternative component structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 17, Albers claims the pad has a surface that is substantially coplanar with the first surface of the mold layer (column 8, lines 20-24).
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Ma et al., U.S. Patent No. 6,271,469, in view of Yean et al., US 6,946,325.
In re claim 1, Ma claims a method of forming a molded module, comprising:
mounting a plurality of components (column 9, lines 13-14) on a temporary adhesive formed over a carrier substrate (column 9, lines 11-12), wherein the components each have terminals that are in contact with the temporary adhesive (column 9, lines 13-14);
encapsulating the plurality of components with a mold layer (column 9, lines 15- 17); and
removing the temporary adhesive and the carrier substrate from the mold layer (column 9, lines 21), wherein the terminals are exposed and are substantially coplanar with a first surface of the mold layer (column 9, lines 17-20).
Ma fail to teach forming one or more through mold vias in the mold layer; and subsequent to forming the one or more through mold vias in the mold layer, removing the temporary adhesive and the carrier substrate from the mold layer.
Yean (figures 1B & 3) teaches forming one or more through mold vias 160 in the mold layer 130; and subsequent to forming the one or more through mold vias 160 in the mold layer 130, removing the temporary adhesive and the carrier substrate 104 from the mold layer 130.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process steps of Yean in place of the steps in the invention of Ma because Yean teaches a known alternative process of arriving at the same structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Concerning claim 2, though Ma fails to claim singulating the mold layer to form a plurality of molded modules, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a singulation step in the invention of Ma because instead of making the module one at a time it is more efficient to singulate them from wafers. Making a batch process into a continuous process is obvious (MPEP 2144.04 V E).
Pertaining to claim 3, though Ma fails to claim mounting at least one of the molded modules to a die, wherein the die includes a redistribution layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Ma because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 4, though Ma fails to claim forming one or more via openings in the mold layer; and disposing a conductive material in the one or more via openings to form through mold vias, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Ma because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07). Especially in light of Shin et al., US 9,397,050 which claims a mold via 166.
Regarding claim 5, though Ma fails to claim the via openings are formed with a laser drilling process, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a laser drilling process in the invention of Shin because a laser drilling process is a conventionally known method of forming vias. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 9-10, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Ma et al., U.S. Patent No. 6,271,469, in view of Hiner et al, US 8,026,587.
With respect to claim 9, Ma claims a molded module, comprising:
a mold layer having a first surface and a second surface that is opposite to the first surface (column 8, lines 11-14); and
a plurality of components encapsulated within the mold layer, wherein each of the components include terminals that are substantially coplanar with the first surface of the mold layer (column 8, lines 11-14).
Ma fails to teach one or more through mold vias, wherein each of the through mold vias has tapered sidewalls that taper inwardly from the second surface of the mold layer to the first surface of the mold layer.
Hiner (figure 1C) teaches one or more through mold vias 22A & 22B, wherein each of the through mold vias 22A & 22B has tapered sidewalls that taper inwardly from the second surface of the mold layer 12C to the first surface of the mold layer 12C.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the through mold vias of Hiner in the invention of Ma because Hiner teaches it allows for stacking of the modules.
As to claim 10, though Ma fails to claim one or more through mold vias, wherein the through mold vias include a first surface that is substantially coplanar with the first surface of the mold layer and a second surface that is substantially coplanar with the second surface of the mold layer, it would have been obvious to one of ordinary skill in the art at the time of the invention to use through mold vias in the invention of Ma because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07). Especially in light of Shin et al., US 9,397,050 which claims a mold via 166.
Concerning claim 14, though Ma fails to claim a plurality of through mold vias are arranged around one or more components to form a faraday cage, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a faraday cage in the invention of Albers because a faraday cage is conventionally known and used in the art to protect the devices from electromagnetic radiation. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 15, Ma claims the components include active (column 8, line 9) and/or passive components.
In claim 16, though Ma fails to claim one or more stacked components that are electrically coupled to a pad with a wire bond, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of Albers because it is a conventionally known and used alternative component structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 17, Ma claims the pad has a surface that is substantially coplanar with the first surface of the mold layer (column 8, lines 11-14).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2015/0021754, in view of Yean et al., US 6,946,325.
With respect to claim 1, Lin teaches a method of forming a molded module, comprising:
mounting a plurality of components 124 on a temporary adhesive 122 formed over a carrier substrate 120, wherein the components 124 each have terminals 126 that are in contact with the temporary adhesive 122 (figure 2a);
encapsulating the plurality of components 124 with a mold layer 136 (figure 2c); and
removing the temporary adhesive and the carrier substrate from the mold layer (beginning of paragraph 0053), wherein the terminals are exposed and are substantially coplanar with a first surface of the mold layer (end of paragraph 0053).
Lin fail to teach forming one or more through mold vias in the mold layer; and subsequent to forming the one or more through mold vias in the mold layer, removing the temporary adhesive and the carrier substrate from the mold layer.
Yean (figures 1B & 3) teaches forming one or more through mold vias 160 in the mold layer 130; and subsequent to forming the one or more through mold vias 160 in the mold layer 130, removing the temporary adhesive and the carrier substrate 104 from the mold layer 130.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process steps of Yean in place of the steps in the invention of Lin because Yean teaches a known alternative process of arriving at the same structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 2, Lin (figure 2e) teaches singulating (using 150) the mold layer 136 to form a plurality of molded modules (figure 3).
In re claim 3, Lin (figure 2e) teaches mounting at least one of the molded modules to a die, wherein the die includes a redistribution layer 140.
Claim(s) 9, 10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2015/0021754, in view of Hiner et al, US 8,026,587.
Concerning claim 9, Lin (figure 2e) teaches a molded module, comprising:
a mold layer 136 having a first surface and a second surface that is opposite to the first surface; and
a plurality of components 124 encapsulated within the mold layer 136, wherein each of the components 124 include terminals 126 that are substantially coplanar with the first surface of the mold layer 126.
Lin fails to teach one or more through mold vias, wherein each of the through mold vias has tapered sidewalls that taper inwardly from the second surface of the mold layer to the first surface of the mold layer.
Hiner (figure 1C) teaches one or more through mold vias 22A & 22B, wherein each of the through mold vias 22A & 22B has tapered sidewalls that taper inwardly from the second surface of the mold layer 12C to the first surface of the mold layer 12C.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the through mold vias of Hiner in the invention of Lin because Hiner teaches it allows for stacking of the modules.
Pertaining to claim 10, Lin (figure 2c) teaches one or more through mold vias 130, wherein the through mold vias 130 include a first surface that is substantially coplanar with the first surface of the mold layer 136 and a second surface that is substantially coplanar with the second surface of the mold layer 136.
In claim 15, Lin (paragraph 0049) teaches the components 124 include active and/or passive components.
With respect to claim 16, though Lin fails to teach one or more stacked components that are electrically coupled to a pad with a wire bond, it would have been obvious to one of ordinary skill in the art at the time of the invention to use wire bonded stacked components in the invention of Lin because they are a known equivalent component structure used in a module. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 17, the wire bonded stacked components of claim 16 being obvious, it would further be obvious that the pad has a surface that is substantially coplanar with the first surface of the mold layer.

Rejection over Jiang et al., US 9,099,571
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., US 9,099,571, in view of Yean et al., US 6,946,325.
In re claim 1, Jiang teaches a method of forming a molded module, comprising:
	mounting a plurality of components 12 on a temporary adhesive (dicing tape - column 5, lines 21-23) formed over a carrier substrate 30, wherein the components 12 each have terminals 14, wherein the terminals 14 are in contact with the temporary adhesive (dicing tape -column 5, lines 21-23) (figure 6A);
encapsulating the plurality of components 12 with a mold layer 20 (figure 6B); and
removing the temporary adhesive (dicing tape -column 5, lines 21-23) and the carrier substrate 30 from the mold layer 20, wherein the terminals 14 are exposed and are substantially coplanar with a first surface of the mold layer 20 (figure 6C).
Jiang fail to teach forming one or more through mold vias in the mold layer; and subsequent to forming the one or more through mold vias in the mold layer, removing the temporary adhesive and the carrier substrate from the mold layer.
Yean (figures 1B & 3) teaches forming one or more through mold vias 160 in the mold layer 130; and subsequent to forming the one or more through mold vias 160 in the mold layer 130, removing the temporary adhesive and the carrier substrate 104 from the mold layer 130.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process steps of Yean in place of the steps in the invention of Jiang because Yean teaches a known alternative process of arriving at the same structure. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 2, Jiang (figure 6H) teaches singulating the mold layer 20 to form a plurality of molded modules.
In claim 3, Jiang (figure 3) teaches mounting at least one of the molded modules 10A to a die, wherein the die includes a redistribution layer 16/18. The die 12 in module 10A is mounted to die 12 in module 10B through a redistribution layer 16/18 in both modules 10A & 10B.
As to claim 4, Jiang teaches forming one or more via openings 17 in the mold layer 20 (figure 6E); and disposing a conductive material 18 in the one or more via openings 17 to form through mold vias (figure 6F).
In re claim 5, Jiang teaches the via openings 17 are formed with a laser drilling process (column 5, lines 40-42).
Claim(s) 9, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., US 9,099,571,in view of Hiner et al, US 8,026,587
Concerning claim 9, Jiang (figure 6C) teaches a molded module, comprising:
a mold layer 20 having a first surface and a second surface that is opposite to the first surface; and
a plurality of components 12 encapsulated within the mold layer 20, wherein each of the components 12 include terminals 14 that are substantially coplanar with the first surface of the mold layer 20.
Jiang fails to teach one or more through mold vias, wherein each of the through mold vias has tapered sidewalls that taper inwardly from the second surface of the mold layer to the first surface of the mold layer.
Hiner (figure 1C) teaches one or more through mold vias 22A & 22B, wherein each of the through mold vias 22A & 22B has tapered sidewalls that taper inwardly from the second surface of the mold layer 12C to the first surface of the mold layer 12C.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the through mold vias of Hiner in the invention of Jiang because Hiner teaches it allows for stacking of the modules.
Pertaining to claim 10, Jiang (figure 6F) teaches one or more through mold vias 18, wherein the through mold vias 18 include a first surface that is substantially coplanar with the first surface of the mold layer 20 and a second surface that is substantially coplanar with the second surface of the mold layer 20.
In claim 15, Jiang teaches the components include active and/or passive components (column 2, lines 52-54).
Regarding claim 11, though Jiang fails to teach the through mold vias have tapered sidewalls, it would have been obvious to one of ordinary skill in the art at the time of the invention to use tapered sidewalls in the invention of Jiang because changes in shape are within the ordinary level of skill in the art (MPEP 2144.04 IV). The use of tapered sidewalls is conventionally known to skilled artisans.
With respect to claim 14, though Jiang fails to teach in a plurality of through mold vias are arranged around one or more components to form a faraday cage.
As to claim 16, though Jiang fails to teach one or more stacked components that are electrically coupled to a pad with a wire bond, it would have been obvious to one of ordinary skill in the art at the time of the invention to use wire bonded stacked components in the invention of Lin because they are a known equivalent component structure used in a module. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 17, the wire bonded stacked components of claim 16 being obvious, it would further be obvious that the pad has a surface that is substantially coplanar with the first surface of the mold layer when applied to Jiang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach inventions similar to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891       
4/29/22